Name: Commission Regulation (EEC) No 3697/91 of 18 December 1991 amending Regulation (EEC) No 641/86 laying down detailed rules for the application of the supplementary trade mechanism to importation into Portugal of the products processed from fruit and vegetables listed in Annex XXII to the Act of Accession
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 350/24 Official Journal of the European Communities 19 . 12. 91 COMMISSION REGULATION (EEC) No 3697/91 of 18 December 1991 amending Regulation (EEC) No 641/86 laying down detailed rules for the application of the supplementary trade mechanism to importation into Portugal of the products processed from fruit and vegetables listed in Annex XXII to the Act of Accession THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 251 ( 1 ) thereof, procedure provided for in Article 22 of Council Regula ­ tion (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables (7), as last amended by Regulation (EEC) No 1943/91 (8) ; Whereas these estimates enable the indicative ceilings for the products in question to be fixed for 1992 ; whereas such ceilings must, pursuant to Article 251 (2) of the Act of Accession, reflect a certain progress in relation to tradi ­ tional trade flows, so as to ensure a harmonious and gradual opening up of the market ; whereas, to this end, the indicative ceilings should be raised by 70 % for 1992 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegeta ­ bles, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable trade ('), as amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 (1 ) thereof, Having regard to Council Regulation (EEC) No 3792/85 of 20 December 1985 laying down the arrangements applying to trade in agricultural products between Spain and Portugal (3), as last amended by Regulation (EEC) No 3296/88 , and in particular Article 5 ( 1 ) thereof, HAS ADOPTED THIS REGULATION : Whereas Commission Regulation (EEC) No 574/86 (4), as last amended by Regulation (EEC) No 3296/88 , lays down the detailed rules for the application of the supplementary trade mechanism ; Article 1 Regulation (EEC) No 641 /86 is amended as follows : 1 . Article 1 ( 1 ) is replaced by the following : ' 1 . The indicative ceilings provided for in Article 251 ( 1 ) of the Act of Accession are set out in the Annex for the period 1 January to 31 December 1992.' Whereas Commission Regulation (EEC) No 641 /86 of 28 February 1986 laying down detailed rules for the appli ­ cation of the supplementary trade mechanism to importa ­ tion into Portugal of the products processed from fruit and vegetables listed in Annex XXII to the Act of Acces ­ sion (% as last amended by Regulation (EEC) No 1544/91 (6), fixed, inter alia, in respect of certain products processed from fruit and vegetables, the indica ­ tive ceilings provided for in Article 251 ( 1 ) of the Act of Accession for the period 1 January to 31 December 1991 : 2. The Annex is replaced by the Annex to this Regula ­ tion. Whereas the forward estimates relating to the products in question have been drawn up in accordance with the Article 2 This Regulation shall enter into force on 1 January 1992. (*) OJ No L 55, 1 . 3 . 1986, p. 106. (2) OJ No L 293, 27. 10 . 1988, p. 7 . 0 OJ No L 367, 31 . 12. 1985, p. 7 . (4) OJ No L 57, 1 . 3 . 1986, p . 1 . 0 OJ No L 60, 1 . 3. 1986, p . 34. (6) OJ No L 143, 7. 6. 1991 , p. 32. 0 OJ No L 49, 27. 2. 1986, p . 1 . (8) OJ No L 175, 4. 7. 1991 , p. 1 . 19 . 12. 91 Official Journal of the European Communities No L 350/25 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1991 . For the Commission Ray MAC SHARRY Member of the Commission No L 350/26 Official Journal of the European Communities 19 . 12. 91 ANNEX (in tonnes) CN code Description Indicative ceiling 0 ) (2) (3) 0812 Fruit and nuts, provisionally preserved (for example, by sulphur dioxide gas , in brine, in sulphur water or in another preservative solutions), but unsui ­ table in that state for immediate consumption : 1 0812 10 00  Cherries 0812 20 00  Strawberries 1 161 0812 90 50   Blackcurrants 0812 90 60   Raspberries 0812 90 90   Other i 0812 90 10   Abricots 107 2007 Jams, fruit jellies, marmalades, fruit or nut puree and fruit or nut pastes, being cooked preparations, whether or not containing added sugar or other sweetening matter 1 239 2008 Fruit, nut and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included : \ 2008 20 91     Of 4,5 kg or more I 2008 20 99     Of less than 4,5 kg I 2008 30 51     Grapefruit segments ll 2008 30 55     Mandarins (including tangerines and satsumas) ; Clementines, wilkings and other similar citrus hybrids I 2008 30 59     Other ll 2008 30 71     Grapefruit segments Il 2008 30 75     Mandarins (including tangerines and satsumas) ; Clementines , wilkings and other similar citrus hybrids \ 2008 30 79     Other ll 2008 30 91     Of 4,5 kg or more 2008 30 99     Of less than 4,5 kg III 2008 40 59 _    Other II 2008 40 91     Of 4,5 kg ore more I 2008 40 99     Of less than 4,5 kg IlI 2008 50 61     With a sugar content exceeding 13 % by weight Il 2008 50 69     Other Il 2008 50 71     With a sugar content exceeding 15 % by weight I 2008 50 79     Other 2008 50 91 _    Of 4,5 kg or more 2008 50 99     Of less than 4,5 kg \ l 2008 60 71      Sour cherries (Prunus cerasus) 2008 60 79      Other I 2008 60 91      Sour cherries (Prunus cerasus) 2008 60 99      Other 2008 70 69     Other 2008 70 91     Of 4,5 kg or more 2008 70 99     Of less than 4,5 kg 2008 80 50    Containing added sugar, in immediate packings of a net content exceeding 1 kg 19 . 12. 91 Official Journal of the European Communities No L 350/27 (in tonnes) CN code Description Indicative ceiling ( 1 )  (2) (3) 2008 80 70    Containing added sugar, in immediate packings of a net content not exceeding 1 kg 2008 80 91  _   Of 4,5 kg or more 2008 80 99     Of less than 4,5 kg 2008 92 50      In immediate packings of a net content exceeding 1 kg 2008 92 71       Mixtures of fruit in which no single fruit exceeds 50 % of the total weight of the fruits I 2008 92 79       Other \ I 2008 92 91      Of 4,5 kg or more l 2008 92 99      Of less than 4,5 kg l 2008 99 41      Ginger l ' 4 321 2008 99 43      Grapes l 2008 99 45      Plums \ 2008 99 48      Other l 2008 99 51      Ginger l 2008 99 53 _____ Grapes 2008 99 55      Plums Il 2008 99 61      Other l \ 2008 99 71       Of 4,5 kg or more Il 2008 99 79       Of less than 4,5 kg Il 2008 99 99      Other i 2009 Fruit juices (including grape must) and vegetable juices, unfermented and not containing added spirit, whether or not containing added sugar or other sweetening matter : 2009 20 1 1    Of a value not exceeding ECU 30 per 100 kg net weight l 2009 20 19    Other III 2009 20 91    Of a value not exceeding ECU 30 per 1 00 kg net weight and with an added sugar content exceeding 30 % by weight \ 2009 20 99    Other 2009 30 1 1    Of a value not exceeding ECU 30 per 100 kg net weight l 2009 30 19 _ _ _ Other 2009 30 31     Containing added sugar 2009 30 39     Other 2009 30 91 _____ with an added sugar content exceeding 30 % by weight I 2009 30 95 _____ With an added sugar content not exceeding 30 % by weight 2009 30 99      Not containing added sugar 2009 40 1 1 _ _ _ Of a value not exceeding ECU 30 per 100 kg net weight I 2009 40 19    Other 2009 40 30    Of a value exceeding ECU 30 per 100 kg net weight, containing added sugar l 2009 40 91 _ _ _ _ With an added sugar content exceeding 30 % by weight II 2009 40 93     With an added sugar content not exceeding 30 % by weight 2009 40 99     Not containing added sugar I 2009 70 1 1    Of a value not exceeding ECU 22 per 100 kg net weight I 2009 70 19    Other !! No L 350/28 Official Journal of the European Communities 19. 12. 91 (in tonnes) CN code Description Indicativeceiling (1 ) (2) J (3) 2009 70 30    Of a value exceeding ECU 18 per 100 kg net weight, containing added sugar 2009 70 91 _ _ _ _ With an added sugar content exceeding 30 % weight 2009 70 93     With an added sugar content not exceeding 30 % weight 2009 70 99     Not containing added sugar 2009 80 1 1     Of a value not exceeding ECU 22 per 100 kg net weight I 2009 80 19     Other \ 2009 80 32 _ _ _ _ Of a value not exceeding ECU 30 per 100 kg net weight I 2009 80 39     Other I 2009 80 50     Of a value exceeding ECU 18 per 100 kg net weight, containing added sugar 2009 80 61      With an added sugar content exceeding 30 % by weight \ 2009 80 63      With an added sugar content not exceeding 30 % by weight 2009 80 69      Not containing added sugar 2009 80 80     Of a value exceeding ECU 30 per 100 kg net weight, containing added sugar 2009 80 83      With an added sugar content exceeding 30 % by weight 2009 80 93      With an added sugar content not exceeding 30 % by weight 2009 80 95       Juice of fruit of the species vaccinium macrocarpon li » 3 788 2009 80 99       Other 2009 90 1 1     Of a value not exceeding ECU 22 per 100 kg net weight 2009 90 19     Other 2009 90 21     Of a value not exceeding ECU 30 per 100 kg net weight II 2009 90 29     Other 2009 90 31     Of a value not exceeding ECU 18 per 100 kg net weight and with an added sugar content exceeding 30 % by weight \ 2009 90 39     Other 2009 90 41       Containing added sugar 2009 90 49       Other \ 2009 90 51       Containing added sugar 2009 90 59 ______ Other Il 2009 90 71       With an added sugar content exceeding 30 % by weight 2009 90 73       With an added sugar content not exceeding 30 % by weight I 2009 90 79       Not containing added sugar 2009 90 91       Wit an added sugar content exceeding 30 % by weight 2009 90 93 ______ With an added sugar content not exceeding 30 % by weight I 2009 90 99 ______ Not containing added sugar